


EXHIBIT 10.4

 

AMENDED AND RESTATED

SECURITIES PURCHASE AGREEMENT

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as
of November 16, 2005, between Cenuco, Inc., a corporation organized under the
laws of the State of Delaware (the “Company”), and each of the purchasers
(individually, a “Purchaser” and collectively the “Purchasers”) set forth on the
execution pages hereof (the “Execution Pages”).

W H E R E A S :

A.           The parties intend that this Agreement shall amend and restate that
certain Securities Purchase Agreement, dated as of October 10, 2005, between the
Company and the Purchasers.

B.           The Company desires to sell, the Purchasers desire to purchase,
upon the terms and conditions stated in this Agreement, 3,150,652 units (the
“Units”), each Unit consisting of (i) one ten thousandth of a share of the
Company’s Series B Junior Participating Convertible Preferred Stock, par value
$0.001 per share (the “Preferred Shares”), convertible into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), and
(ii) a warrant, in the form attached hereto as Exhibit B (the “Warrants”), to
acquire 0.3 shares of Common Stock. The rights, preferences and privileges of
the Preferred Shares, including the terms upon which such Preferred Shares are
convertible into shares of Common Stock, are set forth in the form of
Certificate of Designations, Preferences and Rights attached hereto as Exhibit A
(the “Certificate of Designation”). The shares of Common Stock issuable upon
conversion of the Preferred Shares or otherwise pursuant to the Certificate of
Designation are referred to herein as the “Conversion Shares” and the shares of
Common Stock issuable upon exercise of or otherwise pursuant to the Warrants are
referred to herein as the “Warrant Shares.” The Preferred Shares, the Warrants,
the Conversion Shares and the Warrant Shares are collectively referred to herein
as the “Securities” and each of them may individually be referred to herein as a
“Security.”

C.           Contemporaneous with the execution and delivery of this Agreement,
the parties hereto are executing and delivering an Amended and Restated
Registration Rights Agreement, in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights under the Securities Act of 1933, as amended
(the “Securities Act”) and the rules and regulations promulgated thereunder, and
applicable state securities laws.

NOW, THEREFORE, the Company and the Purchasers hereby agree as follows:

1.

PURCHASE AND SALE OF UNITS.

(a)          Purchase of Units. On the Closing Date (as defined below), subject
to the satisfaction (or waiver) of the conditions set forth in Section 6 and
Section 7 below, the Company shall issue and sell to each Purchaser, and each
Purchaser shall purchase from the

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

 


--------------------------------------------------------------------------------

 

Company, such number of Units as is set forth on such Purchaser’s Execution Page
attached hereto. The purchase price (the “Purchase Price”) per Unit shall be
equal to $3.491341. Each Purchaser’s obligation to purchase Units hereunder is
distinct and separate from each other Purchaser’s obligation to purchase Units
and no Purchaser shall be required to purchase hereunder more than the number of
Units set forth on such Purchaser’s Execution Page hereto notwithstanding any
failure by any other Purchaser to purchase Units hereunder nor shall any
Purchaser have any liability by reason of any such failure by any other
Purchaser.

(b)          Form of Payment. On the Closing Date, each Purchaser shall pay the
aggregate Purchase Price for the Units being purchased by such Purchaser on the
Closing Date by wire transfer to the Company, in accordance with the Company’s
written wiring instructions, against delivery of duly executed certificates
representing the Preferred Shares and duly executed Warrants being purchased by
such Purchaser and the Company shall deliver such certificates and Warrants
against delivery of such aggregate Purchase Price.

(c)          Closing Date. The issuance and sale of the Units to each of the
Purchasers pursuant to this Agreement (the “Closing”) shall be at the offices of
Wolf, Block, Schorr and Solis-Cohen LLP, 250 Park Avenue, New York, New York
10177, at 10:00 a.m., New York City time, on the date that the closing occurs in
connection with the Preferred Stock Purchase Agreement and the Debenture
Purchase Agreement (as such terms are defined in Section 6 hereof provided that
all of the conditions to Closing set forth in Section 6 and Section 7 shall have
been so satisfied or waived (other than those conditions that are intended to be
satisfied at the Closing), or at such other place, time and day as shall be
agreed upon by the Company and the Purchasers (the “Closing Date”).

2.

PURCHASERS’ REPRESENTATIONS AND WARRANTIES

Each Purchaser severally, but not jointly, represents and warrants to the
Company as follows:

(a)          Purchase for Own Account, etc. Such Purchaser is purchasing the
Units for such Purchaser’s own account for investment purposes only and not with
a present view towards the public sale or distribution thereof, except pursuant
to sales that are exempt from the registration requirements of the Securities
Act and/or sales registered under the Securities Act. Such Purchaser understands
that Purchaser must bear the economic risk of this investment indefinitely,
unless the Securities are registered pursuant to the Securities Act and any
applicable state securities or blue sky laws or an exemption from such
registration is available, and that the Company has no present intention of
registering the resale of any such Securities other than as contemplated by the
Registration Rights Agreement. Notwithstanding anything in this Section 2(a) to
the contrary, by making the representations herein, the Purchaser does not agree
to hold the Securities for any minimum or other specific term and reserves the
right to dispose of the Securities at any time in accordance with or pursuant to
a registration statement or an exemption from the registration requirements
under the Securities Act.

 

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-2-

 


--------------------------------------------------------------------------------

 

 

(b)          Accredited Investor Status. Such Purchaser is an “Accredited
Investor” as that term is defined in Rule 501(a) of Regulation D as promulgated
by the United States Securities and Exchange Commission (“SEC”) under the
Securities Act.

(c)          Reliance on Exemptions. Such Purchaser understands that the Units
are being offered and sold to such Purchaser in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of,
and such Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the Securities.

(d)          Information. Such Purchaser and its counsel, if any, have been
furnished all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities that have
been specifically requested by such Purchaser or its counsel. Such Purchaser and
its counsel have been afforded the opportunity to ask questions of the Company
and have received what such Purchaser believes to be satisfactory answers to any
such inquiries. Neither such inquiries nor any other investigation conducted by
such Purchaser or its counsel or any of its representatives shall modify, amend
or affect such Purchaser’s right to rely on the Company’s representations and
warranties contained in Section 3 below. Such Purchaser understands that such
Purchaser’s investment in the Securities involves a high degree of risk.

(e)          Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.

(f)           Transfer or Resale. Such Purchaser understands that (i) except as
provided in the Registration Rights Agreement, the sale or resale of the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and the Securities may not be transferred unless
(a) the resale of the Securities has been registered thereunder; or (b) such
Purchaser shall have delivered to the Company an opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; or (c) sold under and in compliance with Rule 144 promulgated
under the Securities Act (or a successor rule) (“Rule 144”); or (d) sold or
transferred to an affiliate of such Purchaser who agrees to sell or otherwise
transfer the Securities only in accordance with the provisions of this Section
2(f) and who is an Accredited Investor; and (ii) neither the Company nor any
other person or entity is under any obligation to register such Securities under
the Securities Act or any state securities laws (other than pursuant to the
Registration Rights Agreement). Notwithstanding the foregoing or anything else
contained herein to the contrary, the Securities may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement,
provided such pledge is consistent with applicable laws, rules and regulations.

 

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-3-

 


--------------------------------------------------------------------------------

 

 

(g)          Legends. Such Purchaser understands that the certificates for the
Preferred Shares, Warrants and, until such time as the Conversion Shares and
Warrant Shares have been registered under the Securities Act (including
registration pursuant to Rule 416 thereunder) as contemplated by the
Registration Rights Agreement or otherwise may be sold by such Purchaser under
Rule 144, the certificates for the Conversion Shares and Warrant Shares may bear
a restrictive legend in substantially the following form:

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any state of
the United States or in any other jurisdiction. The securities represented
hereby may not be offered, sold or transferred in the absence of an effective
registration statement for the securities under applicable securities laws
unless offered, sold or transferred pursuant to an available exemption from the
registration requirements of those laws.

The Company agrees that it shall, immediately prior to the Registration
Statement (as defined in the Registration Rights Agreement) being declared
effective, deliver to its transfer agent an opinion letter of counsel, opining
that at any time the Registration Statement is effective, the transfer agent
shall issue, in connection with the issuance of the Conversion Shares and
Warrant Shares, certificates representing such Conversion Shares and Warrant
Shares without the restrictive legend above, provided such Conversion Shares and
Warrant Shares are to be sold pursuant to the prospectus contained in the
Registration Statement. Upon receipt of such opinion, the Company shall cause
the transfer agent to confirm, for the benefit of the holders, that no further
opinion of counsel is required at the time of transfer in order to issue such
shares without such restrictive legend.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by state securities laws, (a) the sale of
such Security is registered under the Securities Act (including registration
pursuant to Rule 416 thereunder) as contemplated by the Registration Rights
Agreement; (b) such holder provides the Company with an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Security may
be made without registration under the Securities Act; or (c) such holder
provides the Company with reasonable assurances that such Security can be sold
under Rule 144. In the event the above legend is removed from any Security and
thereafter the effectiveness of a registration statement covering such Security
is suspended or the Company determines that a supplement or amendment thereto is
required by applicable securities laws, then upon reasonable advance written
notice to such Purchaser the Company may require that the above legend be placed
on any such Security that cannot then be sold pursuant to an effective
registration statement or under Rule 144 and such Purchaser shall cooperate in
the replacement of such legend. Such legend shall thereafter be removed when
such Security may again be sold pursuant to an effective registration statement
or under Rule 144.

(h)          Authorization; Enforcement. This Agreement and the Registration
Rights Agreement have been duly and validly authorized, executed and delivered
on behalf of such

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-4-

 


--------------------------------------------------------------------------------

 

Purchaser and are valid and binding agreements of such Purchaser enforceable
against such Purchaser in accordance with their terms.

(i)           Residency. Such Purchaser is a resident of or domiciled in the
jurisdiction set forth under such Purchaser’s name on the Execution Page hereto
executed by such Purchaser.

(j)           No Short Position. Neither such Purchaser nor any affiliate of
such Purchaser has an open short position in the Common Stock.

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser as follows:

(a)          Organization and Qualification. The Company and each of its
subsidiaries is a corporation or limited liability company duly organized and
existing in good standing under the laws of the jurisdiction in which it is
organized, and has the requisite corporate or limited liability company power to
own its properties and to carry on its business as now being conducted. The
Company and each of its subsidiaries is duly qualified as a foreign corporation
or foreign limited liability company to do business and is in good standing in
every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary and where the failure so to qualify would have a
Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on (i) the Securities, (ii) the ability of the Company to perform its
obligations hereunder or under the Certificate of Designation, the Warrants or
the Registration Rights Agreement or (iii) the business, operations, properties
or financial condition of the Company and its subsidiaries, taken as a whole.

(b)          Authorization; Enforcement. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Warrants and the Registration Rights Agreement, to issue and
sell the Units in accordance with the terms hereof, to issue the Conversion
Shares upon conversion of the Preferred Shares in accordance with the terms of
the Certificate of Designation and to issue the Warrant Shares upon exercise of
the Warrants in accordance with the terms of such Warrants; (ii) the execution,
delivery and performance of this Agreement, the Warrants and the Registration
Rights Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares and Warrants and the issuance and reservation for issuance
of the Conversion Shares and Warrant Shares) have been duly authorized by the
Company’s Board of Directors and no further consent or authorization of the
Company, its Board of Directors, any or committee of the Board of Directors is
required, and (iii) this Agreement constitutes, and, upon execution and delivery
by the Company of the Warrants and the Registration Rights Agreement, such
agreements will constitute, valid and binding obligations of the Company
enforceable against the Company in accordance with their terms.

(c)          Stockholder Authorization. Except for the approval of (i) the
issuance of the Conversion Shares and Warrant Shares as required by Section 713
of the American Stock Exchange Guide and (ii) an amendment to the Certificate of
Incorporation of the Company

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-5-

 


--------------------------------------------------------------------------------

 

increasing the number of authorized shares of Common Stock, in each case by a
majority of the votes cast at a duly convened meeting of the stockholders of the
Company at which a quorum is present, neither the execution, delivery or
performance by the Company of this Agreement, the Warrants or the Registration
Rights Agreement nor the consummation by it of the transactions contemplated
hereby or thereby (including, without limitation, the issuance of the Preferred
Shares or Warrants or the issuance or reservation for issuance of the Conversion
Shares or Warrant Shares) requires any consent or authorization of the Company’s
stockholders.

(d)          Capitalization. The capitalization of the Company as of the date
hereof, including the authorized capital stock, the number of shares issued and
outstanding, the number of shares issuable and reserved for issuance pursuant to
the Company’s stock option plans, the number of shares issuable and reserved for
issuance pursuant to securities (other than the Preferred Shares and Warrants)
exercisable or exchangeable for, or convertible into, any shares of capital
stock and the number of shares to be reserved for issuance upon conversion of
the Preferred Shares and exercise of the Warrants is set forth on Schedule 3(d).
All of such outstanding shares of capital stock have been, or upon issuance in
accordance with the terms of any such warrants, options or preferred stock, will
be, validly issued, fully paid and non-assessable. No shares of capital stock of
the Company (including the Preferred Shares, the Conversion Shares and the
Warrant Shares) are subject to preemptive rights or any other similar rights of
the stockholders of the Company or any liens or encumbrances. Except for the
Securities and as set forth on Schedule 3(d), as of the date of this Agreement,
(i) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into or exercisable or exchangeable for, any shares of
capital stock of the Company or any of its subsidiaries, or arrangements by
which the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries,
nor are any such issuances or arrangements contemplated, and (ii) there are no
agreements or arrangements under which the Company or any of its subsidiaries is
obligated to register the sale of any of its or their securities under the
Securities Act (except the Registration Rights Agreement). Schedule 3(d) sets
forth all of the Company issued securities or instruments containing
antidilution or similar provisions that will be triggered by, and all of the
resulting adjustments that will be made to such securities and instruments as a
result of, the issuance of the Securities in accordance with the terms of this
Agreement, the Certificate of Designation or the Warrants. The Company has
furnished to the Purchasers true and correct copies of the Company’s Certificate
of Incorporation as in effect on the date hereof (“Certificate of
Incorporation”), the Company’s By-laws as in effect on the date hereof (the
“By-laws”), and all other instruments and agreements governing securities
convertible into or exercisable or exchangeable for capital stock of the
Company. The Certificate of Designation, in the form attached hereto, will be
duly filed prior to Closing with the Secretary of State of the State of Delaware
and, upon the issuance of the Preferred Shares in accordance with the terms
hereof, each Purchaser shall be entitled to the rights set forth therein.

(e)          Issuance of Shares. The Preferred Shares are, or on the Closing
Date will be, duly authorized and, upon issuance in accordance with the terms of
this Agreement, will be validly issued, fully paid and non-assessable, and free
from all taxes, liens, claims and encumbrances and will not be subject to
preemptive rights, rights of first refusal or other similar

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-6-

 


--------------------------------------------------------------------------------

 

rights of stockholders of the Company and will not impose personal liability on
the holders thereof. The Conversion Shares and Warrant Shares are duly
authorized and reserved for issuance, and, upon conversion of the Preferred
Shares and exercise of the Warrants in accordance with the terms thereof, will
be validly issued, fully paid and non-assessable, and free from all taxes,
liens, claims and encumbrances and will not be subject to preemptive rights,
rights of first refusal or other similar rights of stockholders of the Company
and will not impose personal liability upon the holder thereof.

(f)           No Conflicts. The execution, delivery and performance of this
Agreement, the Warrants and the Registration Rights Agreement by the Company,
the performance by the Company of its obligations under the Certificate of
Designation, and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
reservation for issuance, as applicable, of the Preferred Shares, Warrants,
Conversion Shares and Warrant Shares) will not (i) result in a violation of the
Certificate of Incorporation or By-laws or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment
(including, without limitation, the triggering of any anti-dilution provisions),
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including United States
federal and state securities laws and regulations and rules or regulations of
any self-regulatory organizations to which either the Company or its securities
are subject) applicable to the Company or any of its subsidiaries or by which
any property or asset of the Company or any of its subsidiaries is bound or
affected (except, with respect to clause (ii), for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations that would
not, individually or in the aggregate, have a Material Adverse Effect). Neither
the Company nor any of its subsidiaries is in violation of its Certificate of
Incorporation, By-laws or other organizational documents and neither the Company
nor any of its subsidiaries is in default (and no event has occurred that, with
notice or lapse of time or both, would put the Company or any of its
subsidiaries in default) under, nor has there occurred any event giving others
(with notice or lapse of time or both) any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, except for actual or possible
violations, defaults or rights that would not, individually or in the aggregate,
have a Material Adverse Effect. The businesses of the Company and its
subsidiaries are not being conducted, and shall not be conducted so long as a
Purchaser owns any of the Securities, in violation of any law, ordinance or
regulation of any governmental entity, except for possible violations the
sanctions for which either singly or in the aggregate would not have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and the
Registration Rights Agreement, the Company is not required to obtain any
consent, approval, authorization or order of, or make any filing or registration
with, any court or governmental agency or any regulatory or self regulatory
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement, the Warrants or the Registration Rights Agreement or to
perform its obligations under the Certificate of Designation, in each case in
accordance with the terms hereof or thereof. Except as disclosed in its Current
Report on Form 8-K as filed with the SEC (the “Form 8-K”), the

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-7-

 


--------------------------------------------------------------------------------

 

Company is not in violation of the listing requirements of the American Stock
Exchange (“Amex”).

(g)          SEC Documents, Financial Statements. Except as disclosed in the
Form 8-K and except for the need to file an interim Annual Report on Form 10-K
for the period ended February 28, 2005, if required, since January 1, 2004, the
Company has timely filed (within applicable extension periods) all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein, being
hereinafter referred to herein as the “SEC Documents”). The Company has made
available to each Purchaser true and complete copies of the SEC Documents. As of
their respective dates, except as disclosed in the Form 8-K, the SEC Documents
complied in all material respects with the requirements of the Exchange Act or
the Securities Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. Except as
disclosed in the Form 8-K, none of the statements made in any such SEC Documents
is, or has been, required to be amended or updated under applicable law (except
for such statements as have been amended or updated in subsequent filings made
prior to the date hereof). As of their respective dates, except as disclosed in
the Form 8-K, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC
applicable with respect thereto. Such financial statements have been prepared in
accordance with U.S. generally accepted accounting principles (“GAAP”),
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to immaterial year-end audit adjustments). Except
as set forth in the financial statements of the Company included in the SEC
Documents filed prior to the date hereof, the Company has no liabilities,
contingent or otherwise, required to be disclosed in financial statements
prepared in accordance with GAAP, other than liabilities incurred in the
ordinary course of business subsequent to the date of such financial statements,
which liabilities and obligations, individually or in the aggregate, are not
material to the financial condition or operating results of the Company.

(h)          Absence of Certain Changes. Since January 1, 2004, there has been
no material adverse change in the business, properties, operations, financial
condition or results of operations of the Company and its subsidiaries, taken as
a whole, except as disclosed in the SEC Documents filed prior to the date
hereof.

 

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-8-

 


--------------------------------------------------------------------------------

 

 

(i)           Absence of Litigation. Except as disclosed in the SEC Documents
filed prior to the date hereof, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body, including, without limitation, the SEC or
the Amex, pending or, to the knowledge of the Company or any of its
subsidiaries, threatened against or affecting the Company, any of its
subsidiaries, or any of their respective directors or officers in their
capacities as such. To the knowledge of the Company, there are no facts that, if
known by a potential claimant or governmental authority, could give rise to a
claim or proceeding which, if asserted or conducted with results unfavorable to
the Company or any of its subsidiaries, could reasonably be expected to have a
Material Adverse Effect.

(j)           Intellectual Property. Each of the Company and its subsidiaries
owns or is licensed to use all patents, patent applications, trademarks,
trademark applications, trade names, service marks, copyrights, copyright
applications, licenses, permits, inventions, discoveries, processes, scientific,
technical, engineering and marketing data, object and source codes, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and other similar rights and
proprietary knowledge (collectively, “Intangibles”) necessary for the conduct of
its business as now being conducted. To the best knowledge of the Company,
neither the Company nor any subsidiary of the Company infringes or is in
conflict with any right of any other person with respect to any Intangibles.
Neither the Company nor any of its subsidiaries has received written notice of
any pending conflict with or infringement upon such third party Intangibles. The
termination of the Company’s ownership of, or right to use, any single
Intangible would not reasonably be expected to result in a Material Adverse
Effect on the Company. Neither the Company nor any of its subsidiaries has
entered into any consent agreement, indemnification agreement, forbearance to
sue or settlement agreement with respect to the validity of the Company’s or its
subsidiaries’ ownership or right to use its Intangibles and, to the best
knowledge of the Company, there is no reasonable basis for any such claim to be
successful. The Intangibles are valid and enforceable and no registration
relating thereto has lapsed, expired or been abandoned or canceled or is the
subject of cancellation or other adversarial proceedings, and all applications
therefor are pending and in good standing. The Company and its subsidiaries have
complied, in all material respects, with their respective contractual
obligations relating to the protection of the Intangibles used pursuant to
licenses. To the best knowledge of the Company, no person is infringing on or
violating the Intangibles owned or used by the Company or its subsidiaries and
no employee of the Company is infringing on or violating the Intantibles of any
other person. To the knowledge of the Company, none of the employees of the
Company is in violation of any covenant not to compete that restricts the rights
of such employee to conduct the activities on behalf of the Company that such
employee presently conducts.

(k)          Foreign Corrupt Practices. Neither the Company, nor any of its
subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any subsidiary has, in the course of his actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-9-

 


--------------------------------------------------------------------------------

 

violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977; or
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

(l)           Disclosure. All information relating to or concerning the Company
set forth in this Agreement or provided to any Purchaser pursuant to Section
2(d) hereof or otherwise in connection with the transactions contemplated hereby
is true and correct in all material respects and the Company has not omitted to
state any material fact necessary in order to make the statements made herein or
therein, in light of the circumstances under which they were made, not
misleading.

(m)         Acknowledgment Regarding Purchasers’ Purchase of the Units. The
Company acknowledges and agrees that none of the Purchasers is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to this Agreement or the transactions contemplated hereby, the
relationship between the Company and the Purchasers is “arms-length” and any
statement made by any Purchaser or any of its representatives or agents in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Purchaser’s purchase of Securities and has not been
relied upon by the Company, its officers or directors in any way. The Company
further acknowledges that the Company’s decision to enter into this Agreement
has been based solely on an independent evaluation by the Company and its
representatives.

(n)          No General Solicitation. Neither the Company nor any distributor
participating on the Company’s behalf in the transactions contemplated hereby
(if any) nor any person acting for the Company, or any such distributor, has
conducted any “general solicitation,” as such term is defined in Regulation D,
with respect to any of the Securities being offered hereby.

(o)          No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require registration of the
Securities being offered hereby under the Securities Act or cause this offering
of Securities to be integrated with any prior offering of securities of the
Company for purposes of the Securities Act or any applicable stockholder
approval provisions, including, without limitation, Rule 4460(i) of the NASD or
any similar rule.

(p)          No Brokers. Except for the engagement of Stanford Group Company and
Hermes Group, the Company has taken no action which would give rise to any claim
by any person for brokerage commissions, finder’s fees or similar payments by
any Purchaser relating to this Agreement or the transactions contemplated
hereby.

(q)          Acknowledgment Regarding Securities. The number of Conversion
Shares issuable upon conversion of the Preferred Shares may increase in certain
circumstances, including if the bid price of the Common Stock declines. The
Company’s executive officers have studied and fully understand the nature of the
Securities being sold hereunder. The Company

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-10-

 


--------------------------------------------------------------------------------

 

acknowledges that its obligation to issue Conversion Shares upon conversion of
the Preferred Shares in accordance with the Certificate of Designation is
absolute and unconditional, regardless of the dilution that such issuance may
have on the ownership interests of other stockholders. Taking the foregoing into
account, the Company’s Board of Directors has determined in its good faith
business judgment that the issuance of the Preferred Shares and Warrants
hereunder and the consummation of the other transactions contemplated hereby are
in the best interests of the Company and its stockholders.

(r)           Tax Status. Except as set forth in the SEC Documents, the Company
and each of its subsidiaries has made or filed all foreign, U.S. federal, state
and local income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject (unless and only to the extent that the
Company and each of its subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim. The Company has not executed a waiver with respect to
any statute of limitations relating to the assessment or collection of any
federal, state or local tax.

(s)           Sarbanes-Oxley. The Company is in compliance with the applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are currently in effect and is actively taking
steps to ensure that it will be in compliance with other applicable provisions
of such act not currently in effect at all times after the effectiveness of such
provisions except where such noncompliance would not have or reasonably be
expected to result in a Material Adverse Effect or that would be reasonably
likely to have a material adverse effect on the transactions contemplated
hereby.

4.

COVENANTS.

(a)          Commercially Reasonable Efforts. The parties shall use their
commercially reasonable efforts timely to satisfy each of the conditions
described in Section 6 and Section 7 of this Agreement.

(b)          Reporting Status. So long as any Purchaser beneficially owns any of
the Securities, the Company shall timely file (within applicable extension
periods) all reports required to be filed with the SEC pursuant to the Exchange
Act, and the Company shall not terminate its status as an issuer required to
file reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination. In addition, the Company
shall use its commercially reasonable efforts to take all actions necessary to
meet the “registrant eligibility” requirements set forth in the general
instructions to Form S-3 or any successor form thereto, to be eligible to
register the resale of its Common Stock on a registration statement on Form S-3
under the Securities Act. The Company shall use reasonable best efforts

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-11-

 


--------------------------------------------------------------------------------

 

to cause all applicable officers and directors to comply with the beneficial
ownership reporting requirements under the Exchange Act in a timely manner.

(c)          Use of Proceeds. The Company shall use the proceeds from the sale
of the Preferred Shares and Warrants to repay outstanding obligations under that
certain bridge loan pursuant to the Bridge Term Loan Agreement, dated as of
November 15, 2005, by and among the Company, Lander Intangibles Corporation,
Hermes Acquisition Company I LLC, Lander Co., Inc., Hermes Real Estate I LLC,
Lander Co. Canada Limited, MarNan, LLC, Dana Holdings, LLC, and Prencen Lending
LLC, as agent for the lenders set forth therein.

(d)          Expenses; Origination Fee. The Company has paid to Prencen, LLC
(“Prentice Capital”) Twenty Thousand Dollars ($20,000), the receipt of which is
acknowledged by Prentice Capital, and will pay to Prentice Capital at the
Closing, an additional Twenty Thousand Dollars ($20,000), in addition to
reimbursement for the documented expenses reasonably incurred by Prentice
Capital and its affiliates and advisors in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other agreements
to be executed in connection herewith, including, without limitation, Prentice
Capital’s and its affiliates and advisors’ reasonable due diligence expenses. In
addition, the Company will pay to Prentice Capital at the Closing an origination
fee of One Hundred Thirty Seven Thousand Five Hundred Dollars ($137,500). The
parties acknowledge and agree that that Prentice Capital shall be permitted to
deduct up to One Hundred Fifty Seven Thousand Five Hundred Dollars ($157,500)
from the Purchase Price payable by Prentice Capital hereunder in satisfaction of
the obligations of the Company pursuant to this Paragraph (d).

(e)          Financial Information. The Company shall send the following reports
to each Purchaser until such Purchaser transfers, assigns or sells all of its
Securities: (i) within fifteen (15) days after the filing with the SEC, a copy
of its Annual Report on Form 10-K, its Quarterly Reports on Form 10-Q, its proxy
or information statements and any Current Reports on Form 8-K as well as any
Form 3, 4 or 5 that is filed with respect to the Common Stock; and (ii) within
five (5) days after release, copies of all press releases issued by the Company
or any of its subsidiaries.

(f)           Special Meeting of Stockholders. The Company, acting through its
Board of Directors, shall, in accordance with applicable law: (i) duly call,
give notice of, convene and hold a special meeting of its stockholders (the
“Special Meeting”) as soon as reasonably practicable following the date of this
Agreement for the purpose, among other things, of considering and taking action
upon the transactions contemplated by this Agreement; (ii) prepare and file with
the SEC a preliminary proxy or information statement relating, among other
things, to this Agreement and use its commercially reasonable efforts to obtain
and furnish the information required to be included by the SEC in the Proxy
Statement (as defined below) and to respond promptly to any comments made by the
SEC with respect to the preliminary proxy or information statement and cause a
definitive proxy or information statement (the “Proxy Statement”) to be mailed
to its stockholders; (iii) subject to the fiduciary duties of the Board of
Directors of the Company, include in the Proxy Statement the recommendation of
the Board of Directors that stockholders of the Company vote in favor of the
approval of the

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-12-

 


--------------------------------------------------------------------------------

 

transactions contemplated by this Agreement; and (iv) use its commercially
reasonable efforts to solicit from holders of voting securities of the Company
proxies in favor of the transactions contemplated by this Agreement and shall
take all other action reasonably necessary or advisable to secure the approval
of stockholders required by the Delaware General Corporation Law and the rules
of the Amex to effect the transactions contemplated by this Agreement.

(g)          Reservation of Shares. The Company shall at all times after the
Special Meeting have authorized and reserved for the purpose of issuance a
sufficient number of shares of Common Stock to provide for the full conversion
of the outstanding Preferred Shares and issuance of the Conversion Shares in
connection therewith, the full exercise of the Warrants and the issuance of the
Warrant Shares in connection therewith and as otherwise required by the
Certificate of Designation and the Warrants.

(h)          Listing. Promptly following the Special Meeting, the Company shall
us its commercially reasonable efforts to maintain, so long as any Purchaser (or
any of their affiliates) own any Securities, the listing of all Conversion
Shares and Warrant Shares from time to time issuable upon conversion of the
Preferred Shares and exercise of the Warrants on each national securities
exchange or automated quotation system on which shares of Common Stock are
currently listed. The Company will use its commercially reasonable efforts to
continue the listing and trading of its Common Stock on the Amex and will comply
in all respects with the reporting, filing and other obligations under the
bylaws or rules of the Amex. The Company shall promptly provide to each holder
of Preferred Shares and/or Warrants copies of any notices it receives regarding
the continued eligibility of the Common Stock for trading on the Amex or, if
applicable, any other securities exchange or automated quotation system on which
securities of the same class or series issued by the Company are then listed or
quoted, if any.

(i)           No Integrated Offerings. The Company shall not make any offers or
sales of any security (other than the Securities) under circumstances that would
require registration of the Securities being offered or sold hereunder under the
Securities Act or cause this offering of the Securities to be integrated with
any other offering of securities by the Company for purposes of any stockholder
approval provision applicable to the Company or its securities.

(j)           Legal Compliance. The Company shall conduct its business and the
business of its subsidiaries in compliance with all laws, ordinances or
regulations of governmental entities applicable to such businesses, except where
the failure to do so would not have a Material Adverse Effect.

(k)          Board of Directors. So long as Prentice Capital shall hold any
Securities with a fair market value of Five Million Dollars ($5,000,000) or
more, upon the written request of Prentice Capital, subject to the approval of
the Board of Directors of the Company, a designee of Prentice Capital shall be
appointed to the Board of Directors of the Company.

5.

TRANSFER AGENT INSTRUCTIONS.

(a)          The Company shall instruct its transfer agent to issue
certificates, registered in the name of each Purchaser or its nominee, for the
Conversion Shares and the

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-13-

 


--------------------------------------------------------------------------------

 

Warrant Shares in such amounts as specified from time to time by such Purchaser
to the Company upon conversion of the Preferred Shares or exercise of the
Warrants, as applicable. To the extent and during the periods provided in
Sections 2(f) and 2(g) of this Agreement, all such certificates shall bear the
restrictive legend specified in Section 2(g) of this Agreement.

(b)          The Company warrants that no instruction other than such
instructions referred to in this Section 5, and stop transfer instructions to
give effect to Section 2(f) hereof in the case of the transfer of the Conversion
Shares or Warrant Shares prior to registration of the Conversion Shares and
Warrant Shares under the Securities Act or without an exemption therefrom, will
be given by the Company to its transfer agent and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the Registration Rights Agreement.
Nothing in this Section shall affect in any way each Purchaser’s obligations and
agreement set forth in Section 2(g) hereof to resell the Securities pursuant to
an effective registration statement or under an exemption from the registration
requirements of applicable securities law.

(c)          If any Purchaser provides the Company and the transfer agent with
an opinion of counsel, which opinion of counsel shall be in form, substance and
scope customary for opinions of counsel in comparable transactions, to the
effect that the Securities to be sold or transferred may be sold or transferred
pursuant to an exemption from registration, or any Purchaser provides the
Company with reasonable assurances that such Securities may be sold under Rule
144, the Company shall permit the transfer and, in the case of the Conversion
Shares and Warrant Shares, promptly instruct its transfer agent to issue one or
more certificates in such name and in such denominations as specified by such
Purchaser.

6.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Units to each
Purchaser hereunder is subject to the satisfaction, at or before the Closing, of
each of the following conditions thereto, provided that these conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.

(a)          Each Purchaser shall have executed such Purchaser’s Execution Page
to this Agreement and the Registration Rights Agreement and delivered the same
to the Company.

(b)          At the Special Meeting, the stockholders of the Company shall have
approved an amendment to the Certificate of Incorporation (i) increasing the
number of authorized shares of Common Stock and (ii) the issuance of the
Preferred Shares, Conversion Shares and the Warrant Shares as contemplated by
this Agreement.

(c)          The Company shall have consummated the transactions described on
Exhibit D attached hereto.

(d)          Each Purchaser shall have delivered such Purchaser’s Purchase Price
for the Units in accordance with Section 1(b) above.

 

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-14-

 


--------------------------------------------------------------------------------

 

 

(e)          The representations and warranties of each Purchaser shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which representations and
warranties shall be true and correct in all material respects as of such date),
and such Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Purchaser at or
prior to the Closing Date.

(f)           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

7.

CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE.

The obligation of each Purchaser hereunder to purchase the Units to be purchased
by it at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that such conditions are for
such Purchaser’s sole benefit and may be waived by such Purchaser at any time in
such Purchaser’s sole discretion:

(a)          The Company shall have executed this Agreement, the Warrants and
the Registration Rights Agreement, and delivered executed original copies of the
same to such Purchaser.

(b)          At the Special Meeting, the stockholders of the Company shall have
approved an amendment to the Certificate of Incorporation (i) increasing the
number of authorized shares of Common Stock and (ii) the issuance of the
Conversion Shares and the Warrant Shares as contemplated by this Agreement.

(c)          The Company shall have consummated the transactions described on
Exhibit D attached hereto.

(d)          The Certificate of Designation shall have been accepted for filing
with the Secretary of State of the State of Delaware and a copy thereof
certified by the Secretary of State of Delaware shall have been delivered to
such Purchaser.

(e)          The Company shall have delivered to such Purchaser duly executed
certificates and Warrant agreements (each in such denominations as such
Purchaser shall request) representing the Preferred Shares and Warrants being so
purchased by such Purchaser in accordance with Section 1(b) above.

(f)           The Company shall have delivered to such Purchaser such documents
as such Purchaser shall reasonably request including a recent good standing
certificate for the Company from the State of Delaware, incumbency certificates
and an officer’s certification as to general corporate authorizations.

 

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-15-

 


--------------------------------------------------------------------------------

 

 

(g)          The Common Stock shall be listed on the Amex and trading in the
Common Stock shall not have been suspended by the SEC or the Amex.

(h)          The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which representations and warranties shall be true
and correct in all material respects as of such date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. Each Purchaser
shall have received a certificate, executed by the Chief Executive Officer of
the Company after reasonable investigation, dated as of the Closing Date to the
foregoing effect.

(i)           No statute, rule, regulation, executive order, decree, ruling,
injunction, action or proceeding shall have been enacted, entered, promulgated
or endorsed by any court or governmental authority of competent jurisdiction or
any self-regulatory organization having authority over the matters contemplated
hereby which questions the validity of, challenges or prohibits the consummation
of, any of the transactions contemplated by this Agreement.

8.

GOVERNING LAW; MISCELLANEOUS.

(a)          Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York. The Company and the
Purchasers irrevocably consent to the jurisdiction of the United States federal
courts and the state courts located in the State of New York in any suit or
proceeding based on or arising under this Agreement and irrevocably agree that
all claims in respect of such suit or proceeding may be determined in such
courts.

(b)          Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.
In the event any signature is delivered by facsimile transmission, the party
using such means of delivery shall cause the manually executed Execution Page(s)
hereof to be physically delivered to the other party within five (5) days of the
execution hereof, provided that the failure to so deliver any manually executed
Execution Page shall not affect the validity or enforceability of this
Agreement.

(c)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

(d)          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement or
the validity or enforceability of this Agreement in any other jurisdiction.

 

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-16-

 


--------------------------------------------------------------------------------

 

 

(e)          Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the Purchasers, the
Company, their affiliates and persons acting on their behalf with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived other than by an instrument in writing signed by
the party to be charged with enforcement and no provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and each
Purchaser.

(f)           Notices. Any notices required or permitted to be given under the
terms of this Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally, by responsible overnight carrier or
by confirmed facsimile, and shall be effective five (5) days after being placed
in the mail, if mailed, or upon receipt or refusal of receipt, if delivered
personally or by responsible overnight carrier or confirmed facsimile, in each
case addressed to a party. The addresses for such communications shall be:

If to the Company:

Cenuco, Inc.

2000 Lenox Drive, Suite 202

Lawrenceville, New Jersey 08648

Telephone: 609-219-0930

 

Facsimile:

609-219-1238

Attn: Joseph A. Falsetti

with a copy simultaneously transmitted by like means to:

Wolf, Block, Schorr and Solis-Cohen LLP

250 Park Avenue

New York, New York 10177

Telephone: (212) 883-4992

Facsimile: (212) 672-1192

Attn: Herbert Henryson II

If to any Purchaser, to such address set forth under such Purchaser’s name on
the Execution Page hereto executed by such Purchaser.

Each party shall provide notice to the other parties of any change in address.

(f)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Except as
provided herein or therein, neither the Company nor any Purchaser shall assign
this Agreement or any rights or obligations hereunder.

 

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-17-

 


--------------------------------------------------------------------------------

 

 

(g)          Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

(h)          Survival. The representations and warranties of the Company and the
agreements and covenants set forth in Sections 3, 4, 5 and 8 hereof shall
survive the Closing for a period of one year.

(i)           Publicity. The Company and each Purchaser shall have the right to
approve before issuance any press releases with respect to the transactions
contemplated hereby.

(j)           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(k)          Termination. In the event that the Closing shall not have occurred
on or before March 31, 2006, unless the parties agree otherwise, this Agreement
shall terminate at the close of business on such date. Notwithstanding any
termination of this Agreement, any party not in breach of this Agreement shall
preserve all rights and remedies it may have against another party hereto for a
breach of this Agreement prior to or relating to the termination hereof.

(l)           Joint Participation in Drafting. Each party to this Agreement has
participated in the negotiation and drafting of this Agreement, the Certificate
of Designation, the Warrants and the Registration Rights Agreement. As such, the
language used herein and therein shall be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any party to this Agreement.

(m)         Additional Acknowledgement. Each Purchaser acknowledges that has
independently evaluated the merits of the transactions contemplated by this
Agreement, the Certificate of Designation, the Registration Rights Agreement and
the Warrants, that it has independently determined to enter into the
transactions contemplated hereby and thereby, that it is not relying on any
advice from or evaluation by any other Purchaser, and that it is not acting in
concert with any other Purchaser in making its purchase of securities hereunder.
The Purchasers and, to its knowledge, the Company agree that the Purchasers have
not taken any actions that would deem such Purchasers to be members of a “group”
for purposes of Section 13(d) of the Exchange Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

-18-

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

CENUCO, INC.

 

 

 

By:

/s/ Joseph A. Falsetti

 

 

Name: Joseph A. Falsetti

 

 

Title: President & Chief Executive Officer

PURCHASER:

PRENCEN, LLC

By: Prentice Capital Management, LP, as Manager

By:

/s/ Michael Weiss

 

 

Name: Michael Weiss

 

 

Title:

Chief Financial Officer

ADDRESS:

623 Fifth Avenue, 32nd Floor

New York, NY 10022

 

with copies of all notices to:

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn: Jason Rimland, Esq.

AGGREGATE SUBSCRIPTION AMOUNT

Number of Units: 3,150,652

Purchase Price ($3.491341 per Unit): $11,000,000

 

 

{00080635.1 / 0860-108}NYC:538829.6/her181-226414

 


--------------------------------------------------------------------------------